TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00475-CR
                                       NO. 03-14-00476-CR



                                  Steven M. Hamidi, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
      NOS. 2014-014 & 2014-015, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The State moves to dismiss for want of jurisdiction two appeals by appellant

Steven M. Hamidi. See Tex. R. App. P. 25.2(a)(2), (d). In appellate cause 03-14-00475-CR,

appellant seeks to appeal from a judgment of conviction for the offense of retaliation. In appellate

cause number 03-14-00476-CV, appellant seeks to appeal from a judgment of conviction for the

offenses of aggravated robbery, burglary of a habitation with intent to commit a felony other

than theft, and tampering with physical evidence. The trial court has certified that these cases are

plea bargain cases and that appellant has no right of appeal. The State’s motion to dismiss is granted

and these appeals are dismissed. See id.
                                           __________________________________________

                                           Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: August 19, 2014

Do Not Publish




                                              2